Ellerin, J.,
dissents in a memorandum as follows: I would affirm the granting of partial summary judgment to the plaintiff.
The agreement between these parties is limited to the terms expressed in the final letter sent by defendant’s counsel, which unambiguously stated that defendant would pay plaintiff’s “reasonable legal expenses * * * in pressing her claim against Morgan Manhattan [Morgan]”, which had allegedly lost or damaged certain of plaintiffs belongings during her move to Paris to commence employment with defendant. The IAS Court properly found that parol evidence was inadmissible, since the agreement set forth in the letter, albeit brief, to the point, and simply stated, nevertheless is “clear on its face and sufficient alone to divine the intent of the parties” (Namad v Salomon, Inc., 74 NY2d 751, 753). As such, its terms may not, under the parol evidence rule, be varied, contradicted or supplemented by evidence of a contemporaneous oral agreement (Thomas v Scutt, 127 NY 133, 138).
Indeed, the alleged terms that defendants seek to add by way of parol evidence, i.e., that the parties agreed to exclude any and all legal fees incurred by plaintiff for the purposes of litigation and any fees incurred subsequent to plaintiff’s employment with defendant, do not merely supplement but contradict the terms of the written agreement to pay all of plaintiffs reasonable legal fees in “pressing her claim”. Under these circumstances, the parol evidence is clearly inadmissible regardless of the completeness of the agreement as a whole (supra; Mariani v Dyer, 193 AB2d 456, lv denied 82 NY2d 658).
While it is understandable that defendant no longer wishes to incur these expenses, inasmuch as plaintiff is no longer in its employ, this cannot change the nature of the agreement it *378entered into when plaintiff was its employee and allegedly suffered these losses.
Defendant is, however, entitled under the terms of the agreement to show that the fees incurred by plaintiff in pressing her claim against Morgan by way of litigation are not “reasonable”. While defendant contends that plaintiff has exceeded the bounds of reasonableness simply by the act of naming other defendants in her underlying action against Morgan, there is nothing in the record before us that would support such a finding. Plaintiff contends that these defendants are merely the insurers and shippers who were involved in her transaction with Morgan and that they were necessary parties in her action against Morgan. Given the nature of litigation, there is certainly no reason to find that it is per se unreasonable to name more than one defendant. Whether or not naming these particular defendants, and thereby initially incurring additional legal fees, was a reasonable approach to plaintiff’s goal of securing recovery on her claim against Morgan is clearly a question of fact that should be left to the IAS Court. Thus, the IAS Court properly denied summary judgment as to the reasonableness of the amount claimed and set the issue down for trial.
Moreover, in light of the fact that defendant paid all bills submitted to it without complaint, there is no merit to defendant’s argument that, as to those charges, plaintiff breached the agreement by submitting inadequately itemized bills and failing to keep defendant properly informed (see, El Reda v Love Taxi, 202 AD2d 275).